Title: Francis De Masson to Thomas Jefferson, 9 February 1815
From: Masson, Francis De
To: Jefferson, Thomas


          Sir,  Paris, Rue neuve de Luxembourg No 20, 9 February 1815
          In the second year of your first Presidency you were pleased to appoint me a member of the Corps of Engineers, in which capacity I was stationed for nine years at the Military Academy at West Point. That my services have not been totally useless I am inclined to believe from the repeated approbation and long friendship with which I was honored from that highly distinguished officer, Gen. Jon. Williams, who, during that period, commanded the Engineers, and from the gratifying observation that, in the late contest with England, every military man who formerly belonged to the institution at West Point, has made himself deservedly conspicuous. Nor have my leisure hours been entirely unemployed. Among several works of mine intended for the Military Philosophical Society to which I was recording secretary, one on the Military Constitution of Nations, was so particularly honored with your approbation that you deigned to have it printed and distributed among the members of Congress. To these pleasing recollections I must add that when I first set out from France to America, your sainted friend, the immortal Mr De Malesherbes, gave me for you the warmest letter of introduction, recommendation and credit. I transmitted to you this letter only seven years ago under cover to Gen. Jon. Williams; through some unaccountable accident it was lost at the Post office, but you were pleased to assure Gen. Williams of your wish to show your regard for Mr De Malesherbes by your readiness in obliging his friend whenever an opportunity would offer. After a stay of more than twenty years in the United States, a natural desire of seeing again my native country and friends has called me back to France, but even here I cannot forget the ties which, for so long a time, have bound me to America. I wish I could have it in my power to serve the American Government in Europe. Under that impression, emboldened by the circumstances above related, having long been a naturalized citizen of the United States, and married to an American lady, I take the liberty of applying to you, Sir, for an appointment either to any part of the American legation in Paris, or to the Consulate of the United States at Nantes. However, although one of these two appointments would be most agreeable, if they were already disposed of, any other of the same kind in one of the principal places either in France, England or Italy, would be gratefully received. My past services, the esteem I have long had the happiness of enjoying from Gen. Williams, Macomb, Swift, and many other distinguished characters in America, and the inclosed letter of recommendation from the Marquis De la Fayette, are pledges of the constant zeal with which I shall discharge the duties of those offices.
          Be assured, Sir, of the gratitude which I shall always feel for your protection, and please to receive the homage of the profound respect with which I have the honor to be,
          Sir, Your most obedient and most humble servantFrancis De Masson
         